Decision of
Judd, J.
This case, and two others identical in character against the defendant, were tried by me in the Intermediary Court on the 23d June, and judgment rendered for plaintiff in each case for $45 and costs.
The jury was waived in this Court, and the case, after some further documentary evidence was introduced, was argued and submitted to me for judgment. The law (Sec. 820 of the Civil Code) which forbids a Court or judge from sitting alone on a case on appeal in which he has given a previous judgment, disqualifies me from making a judgment in the Supreme Court, for I do not think such an objection can be waived by parties. The judgment of the Intermediary Court must therefore stand, unless the parties shall choose to take these cases again before another judge of this Court at term.